Citation Nr: 0532096	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a chronic 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had periods of active duty from January to April 
1980 and from July 1980 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Board observes that a rating decision in August 2001 
denied service connection for, among other conditions, 
hypertension and hepatitis C.  Communication received from 
the veteran in May 2002 was accepted as his notice of 
disagreement (NOD) with that determination and, in response, 
a statement of the case (SOC) concerning those two issues was 
mailed in August 2002.  Although the SOC was initially 
returned to VA by the U. S. Postal Service, a copy mailed in 
July 2003 to the veteran at his address of record was not 
returned.  It is presumed, therefore, that he received it.  
See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(where VA mails notice of denial of claim to the latest 
address of record, the presumption of administrative 
regularity attaches); see also YT v. Brown, 9 Vet. App. 195, 
199 (1996) (same rule applies to mailing of SOC).

No further communication has been received from the veteran 
during the three or so years since concerning an appeal of 
those issues.  In October 2004, his local representative 
filed a VA Form 646 that included arguments regarding the 
hypertension and hepatitis claims.  And even more recently, 
in October 2005, his representative here in Washington also 
addressed these additional claims in an informal hearing 
presentation.

Bear in mind, though, the regulations permit the RO to close 
an appeal for failure to respond to an SOC within the period 
allowed (one year following the mailing of notice of the 
appealed rating decision or 60 days following the mailing of 
the SOC, whichever is later).  38 C.F.R. § 19.32 (2005).  The 
RO did not certify these two additional issues to the Board 
for appellate review - given the absence of a timely 
substantive appeal (VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200.  Inasmuch as the RO has apparently 
considered the veteran's appeal regarding those two issues to 
be closed, the Board will not accept jurisdiction over them 
because, as indicated in § 20.200, an appeal to the Board 
requires not only an NOD, but also a timely VA Form 9 or 
equivalent statement in response to the SOC.  And there is 
none in this particular instance.

The Board also notes that the veteran had requested a 
personal hearing before the Board at the RO.  The requested 
hearing was scheduled in December 2004, but the veteran 
failed to appear for the hearing and he has not subsequently 
requested that the hearing be rescheduled.  Nor has he 
explained or otherwise justified his failure to appear for 
his hearing.  So the Board deems his request for a hearing 
withdrawn.  38 C.F.R. § 20.704(d).

In communication received from the veteran in March 2005, he 
appears to have raised the issue of entitlement to 
compensation for a disability under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  His comments in that regard 
are referred to the RO for appropriate development and 
consideration.  

As for the claims presently on appeal, concerning the 
diabetes mellitus and psychiatric disorder, they are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
VA will notify the veteran if further action is required on 
his part concerning these claims.


REMAND

A preliminary review of the claims file reveals that, in 
April 2004, the veteran indicated he was receiving Social 
Security Disability payments.  It does not appear, however, 
the RO has requested his Social Security Administration (SSA) 
records.  And this must be done before deciding his appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following additional actions:  

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated him for the 
claimed disorders since February 2000.  
With any needed signed releases from him, 
request copies of all records he 
identifies.  All records received should 
be associated with the other evidence in 
the claims file.  

2.  Request the veteran's SSA records, 
including a copy of the decision 
concerning his claim for disability 
benefits, any hearing transcripts, etc.  
All records received should be associated 
with the other evidence in the claims 
file.  

3.  Then readjudicate the claims for 
service connection for diabetes mellitus 
and an acquired psychiatric disorder in 
light of the additional evidence 
obtained.  If benefits are not granted to 
the veteran's satisfaction, send him and 
his accredited representative a 
supplemental statement of the case and 
give them an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

